Exhibit 10.3

 

MINE RESISTANT AMBUSH PROTECTED VEHICLE PROGRAM
AND
MEDIUM MINE PROTECTED VEHICLE PROGRAM

 

TECHNOLOGY
AND LICENSE AGREEMENT

 

IN THIS TECHNOLOGY AND LICENSE AGREEMENT (“Agreement”), General Dynamics Land
Systems Inc. (“GDLS”), Force Protection, Inc. (“FPI”), and Force Dynamics LLC
(“FDL”) (hereafter collectively “Parties” and individually “Party”), agree as
follows:

 

ARTICLE 1  —  Background of Agreement

 

1.1                                 FPI and its Affiliates (as defined below)
have designed and developed a wheeled armored vehicle currently identified as
the “Cougar” armored vehicle.

 

1.2                                 FPI and its Affiliates own or Control (as
defined below) Intellectual Property Rights (as defined below) and Technology
(as defined below) directed to the design, construction, manufacture and use of
the Cougar armored vehicle.

 

1.3                                 FPI and GDLS have agreed to team together to
hid for and perform contracts that are issued pursuant to the Program (as
defined below).

 

1.4                                 To implement their teaming arrangement, FPI
and GDLS, pursuant to the Force Dynamics LC Joint Venture Agreement dated
December 15, 2006 (“JV Agreement”), have formed FDL as a joint venture company
to serve as their contracting entity for the Program.

 

1.5                                 Under Section 6.13.16 of the JV Agreement,
the Parties have entered into this Agreement and included this Agreement as
Exhibit 6 to the JV Agreement.

 

ARTICLE 2  —  Definitions

 

2.1                                 “Affiliate” means any entity that directly
(or indirectly through one or more intermediaries) controls, is controlled by,
or is under common control with a Party. For purposes of this definition only,
the terms “controls,” “controlled,” and “control” means the direct or indirect
ability or power to direct or cause the direction of the management and policies
of any entity or otherwise direct the affairs of such entity, whether through
ownership of equity, voting securities, or beneficial interest, by contract, or
otherwise. For purposes of this Agreement, no Party is an Affiliate of any other
Party.

 

2.2                                 “Background IP” means (a) 1P and Technology
that is owned, used or Controlled by a Party prior to the Effective Date and
(b) IP and ‘Technology that is made or acquired after the Effective Date by or
for a Party independently of the Program and that is not based on derived from
or a modification of another Party’s Background IP.

 

--------------------------------------------------------------------------------


 

2.3                                 “Control” and cognates thereof, with respect
to IP and Technology, means the ability to grant rights to a Party in accordance
with this Agreement without accounting to any Third Party,

 

2.4                                 “Effective Date” means the date of signature
of the last Party to sign this Agreement.

 

2.5                                 “Foreground IP” means IP or Technology made
or acquired by or for a Party after the Effective Date in conjunction with the
Program.

 

2.6                                 “FPI Background IP” means Background IP
owned or Controlled by FPI the use or practice of which is necessary for FDL and
GDLS to perform under the Program.

 

2.7                                 “GDLS Background IP” means Background IP
owned or Controlled by GDLS the use or practice of which is necessary for FDL
and FPI to perform under the Program.

 

2.8                                 “Intellectual Property” or “IP” means
patents, copyrights, mask works, and trade secrets, but specifically excludes
trademarks.

 

2.9                                 “Joint Foreground IP” means Foreground IP
that is jointly owned by FPI and GDLS pursuant to Section 3.5.

 

2.10                           “Program” means the Mine Resistant Ambush
Protected (“MRAP”) Vehicle Program, a United States joint services program to
produce and provide lifecycle support to address the current threat of
improvised explosive devices in the Middle East as more fully described in
solicitation number M67854-07-R-5000 and resulting contract M67854-07-D-5031
and/or the Medium Mine Protected Vehicle (MMPV) as described in Solicitation No:
W56HZV-07-R-0315. The Program will include any and all solicitations and RFP’s
for MRAP and/or MMPV production and lifecycle support and/or any follow on work
which may be performed, including any program name change, changed or future
program requirements, product evolutions and technology insertions related to
the MRAP or MMPV vehicles whether for U.S. or international sales, or
non-military/commercial sales. For the avoidance of doubt, the Parties’
participation in the “Program” only includes the use of FPI’s Cougar 4x4 and 6x6
armored vehicles for the MRAP Cat I and Cat II and MMPV requirements and does
not include any other existing or future contracts or programs for the Parties’
other vehicles (or vehicle variants). For the further avoidance of doubt, the
Program does not include, for illustration and not limitation, the JERRV
program, the GSTAMIDS program, the 1LAV and Mastiff programs, the Buffalo and
Cheetah vehicles, the Stryker, LAV, and RG-31 vehicles, the MRAP Cat III program
and/or the JLTV program.

 

2.11                           “Technical Data” or “TD” means assembly drawings,
specification control drawings, source control drawings, parts lists, wiring
diagrams, parts identification documentation, equipment design specifications,
interface control

 

2

--------------------------------------------------------------------------------


 

documents, system diagrams, flow diagrams, test procedures, test specifications,
trial reports, manual, instructional materials, firmware data, software
specifications, source code listings, control commands and other software
documentation, and technical publication source data.

 

2.12                           “Technology” means:

 

(a)                                  all inventions, works of authorship,
discoveries, ideas, innovations, know-how, processes, techniques and
developments;

 

(b)                                 all Technical Data;

 

(c)                                  all other forms of technology and
improvements, modifications, derivatives or changes thereof, whether tangible or
intangible, embodied in any form, including without limitation manufacturing,
engineering and other drawings and manuals, flow charts, schematics, lab
journals, notebooks, blue prints, technical reports (including research and
development reports), studies, special tooling, fixtures and jigs made
specifically for a Program, design and engineering specifications, user
documentation, and equipment repair, maintenance or service records and manuals,
whether or not protectable or protected by patent, copyright, mask work right,
trade secret law or otherwise.

 

2.13                           “Third Party” means any person or entity other
than a Party or an Affiliate of a Party.

 

ARTICLE 3  —  IP Rights

 

3.1                                 FPI and its Affiliates will retain ownership
or Control of its Background IP to the extent owned or Controlled by FPI or its
Affiliates as of the Effective Date.

 

3.2                                 GDLS and its Affiliates will retain
ownership or Control of its Background IP to the extent owned or Controlled by
GDLS or its Affiliates as of the Effective Date. FDL, FP and GDLS understand and
agree that there are license fees due for each MRAP vehicle by FPI to others in
the amount of $2,250 per vehicle and this amount will be paid through FPI but
will be paid monthly by GDLS to FP for each vehicle that GDLS produces under the
Program. The license fee shall become due on the last calendar day of each month
in which a vehicle is sold, as evidenced by a DD Form 250 and payable by the
20th calendar day thereafter. On the 10th calendar day of each month, GDLS shall
provide to FPI a list of all vehicles manufactured by GDLS during the preceding
month. FPI shall have the right to terminate this Agreement upon ten (10) days
written notice in the event GDLS fails to pay the required license fee due
hereunder.

 

3.3                                 FPI hereby grants to FDL and GDLS a
non-exclusive, license, without the right to sublicense, under the FPI
Background IP solely for use in performance of the Program.

 

3

--------------------------------------------------------------------------------


 

3.4                                 GDLS hereby grants to FDL and FPI a
non-exclusive, royalty-free license, without the right to sublicense, under the
GDLS Background IP solely for use in performance of the Program.

 

3.5                                 All Foreground IP solely made or acquired by
FPI or its employees, agents or contractors will be solely owned by FPI.  All
Foreground IP solely made or acquired by GDLS or its employees, agents or
contractors will be solely owned by GDLS. All Foreground IP jointly made or
acquired by FPI and GDLS or their respective employees, agents or contractors
will be jointly owned by FPI and GDLS. All Foreground IP solely or jointly made
or acquired by FDL or its employees, agents or contractors will be jointly owned
by FPI and GDLS, and FDL hereby assigns to FPI and GDLS jointly all right, title
and interest in and to such Foreground IP and all rights therein.

 

3.6                                 The Party solely owning Foreground IP, in
its sole discretion and at its sole expense, will exercise commercially
reasonable efforts to obtain and maintain appropriate intellectual property
protection for such Foreground IP (“IP Rights”).

 

3.7                                 The Parties shall mutually agree upon
whether to file patent applications protecting Joint Foreground IP, and shall
mutually agree upon which party shall be primarily responsible for preparing,
filing, and prosecuting any such applications. FPI and GDLS will share equally
all costs incurred in obtaining and maintaining such patents, provided, however,
that either Party may elect by written notice to the other Party not to share
such costs for a particular patent or patent application, in which event the
other Party may abandon such patent or patent application or may elect to
continue to prosecute and maintain such patent or patent application. The Party
electing not to share costs will assign its interest in any such patent or
patent application, provided however that the Party electing not to share costs
will receive a fully-paid up, royalty-free license under such patents to make,
have made, sell, offer for sale and import products utilizing such patent or
patent application.

 

3.8                                 To the extent the law of a country requires
one joint owner to give permission to other joint owners to exploit a Joint
Foreground IP, including any patents protecting such Joint Foreground IP, FPI
and GDLS hereby grant each other permission to fully exploit any Foreground IP
and related patents without accounting to the other.

 

3.9                                 FPI hereby grants to FDL and GDLS a
nonexclusive, royalty-free license, without the right to sublicense, under any
Foreground IP and associated IP Rights solely owned by FPI to the extent
necessary for FDL and GDLS to perform under the Program.

 

3.10                           GDLS hereby grants to FPI and FDL a nonexclusive,
royalty-free license, without the right to sublicense, under any Foreground IP
and associated IP Rights solely owned by GDLS to the extent necessary for FDL
and FPI to perform under the Program.

 

4

--------------------------------------------------------------------------------


 

3.11                           FPI hereby covenants not to enforce any FPI
Background Rights against activities of GDLS or FDL authorized pursuant to
Section 3.3.

 

3.12                           GDLS hereby covenants not to enforce any COLS
Background Rights against activities of FPI or FDL authorized pursuant to
Section 3.4.

 

3.13                           Nothing in this Agreement is intended to grant or
grants to any Party any right or license under any IP or Technology owned or
Controlled by a Party except to the extent expressly granted herein for
performance under the Program.

 

ARTICLE 4  —  Technology

 

4.1                                 Each of FPI and GDLS will use commercially
reasonable efforts to deliver to the other Party all Technical Data that in the
opinion of the Party possessing the Technical Data is reasonably necessary for
the Parties to perform their respective obligations under the Program and the JV
Agreement.

 

4.2                                 FPI, FDL and GDLS warrant to each other that
all technical data will be complete and accurate as available and used in each
of their facilities FPI, GDLS, and FDL warrant to each other that the technical
data is sufficient to design or manufacture products based on such information.

 

4.3                                 The transfer to a Party of any physical item
that embodies any Technical Data Controlled by the transferring Party will not
be, and will not be construed to be, (a) a sale, lease, offer to sell or lease
or other transfer of title or ownership to the receiving Party of such Technical
Data or any part thereof, or (b) a license to the receiving Party (except as
expressly provided in this Agreement) under such Technical Data.

 

ARTICLE 5  —  Confidential Information

 

5.1                                 All confidential and/or proprietary
information exchanged or disclosed between the Parties shall be governed by the
terms of Exhibit 5 of the JV Agreement and any amendments to Exhibit 5.

 

ARTICLE 6  —  Term and Termination

 

6.1                                 The term of this Agreement will commence on
the Effective Date and will end on the later of the completion or complete
termination of the Program or the Force Dynamics Joint Venture, which ever comes
later.

 

6.2                                 Either Party may terminate this Agreement on
the liquidation, bankruptcy or insolvency of another Party or the appointment of
a receiver or trustee for the property of another Party, or if another Party
makes an assignment for the benefit of creditors, whether any of the aforesaid
events are the outcome of a voluntary act or otherwise. In the event a Party
files for bankruptcy and the debtor or trustee rejects this Agreement, the other
Party may elect to retain its rights under this Agreement upon appropriate
written notification to the trustee. All rights and

 

5

--------------------------------------------------------------------------------


 

licenses granted hereunder or pursuant to this Agreement are, for all purposes
of Section 365(n) of Title 11 of the United States Bankruptcy Code (“Title 11”),
licenses of rights to “intellectual property” as defined in Title 11.

 

6.3                                 If a Party fails to perform any material
term of this Agreement, then a Party may give written notice of breach to the
breaching Party. If the breach identified in the notice is not cured by the
breaching Party within sixty (60) days after receipt of the notice of breach,
this Agreement may be immediately terminated by either other Party upon written
notice to the breaching Party.

 

6.4                                 In the event performance by a Party is
excused pursuant to Section 11.3 for a continuous period of nine (9) months, any
other Party will have the option of terminating this Agreement upon ninety (90)
days written notice to the excused Party.

 

6.5                                 In the event of termination of this
Agreement pursuant to Section 6.3 for breach by FDL, FDL will have the right to
complete all contracts in the Program under which FDL is obligated on the date
of termination provided FDL complied with the JV Agreement and this Agreement
with respect to such sales.

 

6.6                                 Upon termination of this Agreement, all
licenses to Foreground IP, Background IP, and all related IP Rights therein
shall immediately terminate, and each Party, upon termination of this Agreement
will discontinue use of the other Parties Background IP, solely-owned Foreground
IP, and IP Rights.

 

6.7                                 The following provisions will survive
termination of this Agreement: Articles 3, 5, 7, 8, and 9.

 

6.8                                 The right of either Party to terminate under
the provisions of this Article 6 will not be an exclusive remedy, and either
Party will be entitled, if the circumstances warrant, alternatively or
cumulatively, to damages for breach of this Agreement, to an order requiring
performance of the obligations of this Agreement, or to any other legally
available remedy. Termination of this Agreement will not release either Party
from any obligation or liability which may have accrued prior to or at the time
of termination.

 

ARTICLE 7  —  Indemnification

 

7.1                                 GDLS will indemnify and hold harmless FDL
and FPI, its Affiliates and their respective directors, officers, employees and
agents (“FPI Indemnitees”) from and against all losses, liabilities, damages and
expenses, including reasonable attorneys’ fees and costs (collectively,
“Liabilities”), incurred as a result of any claims, demands, actions or other
proceedings by any Third Party to the extent resulting from: (a) the material
breach of any representation, warranty or covenant by GDLS under this Agreement;
or (b) the negligence or willful misconduct of GDLS. The obligation to indemnify
pursuant to Section 7.1(a) will expire five (5) years after expiration or
termination of this Agreement.

 

6

--------------------------------------------------------------------------------


 

7.2                                 FPI will indemnify and hold harmless FDL and
GDLS, its Affiliates and their respective directors, officers, employees and
agents (“GDLS Indemnitees”). (For purposes of this Article 7 —, the term
“Indemnitee” may refer to any or all of FDI, the FPI Indemnitees and the GDLS
Indemnitees, as the context may indicate) from and against all Liabilities,
incurred as a result of any claims, demands, actions or other proceedings by any
Third Party to the extent resulting from: (a) the material breach of any
representation, warranty or covenant by FPI under this Agreement; or (b) the
negligence or willful misconduct of FPI. The obligation to indemnify pursuant to
Section 7.2(a) will expire five (5) years after expiration or termination of
this Party’s Joint Venture Agreement or any resultant contract, subcontracts,
purchase orders or other agreements, whichever is later.

 

7.3                                 FDL will indemnify and hold harmless the
GDLS Indemnitees and the FPI Indemnitees from and against all Liabilities,
incurred as a result of any claims, demands, actions or other proceedings by any
Third Party to the extent resulting from: (a) the material breach of any
representation, warranty or covenant by FDL under this Agreement; or (b) the
negligence or willful misconduct of FDL. The obligation to indemnify pursuant to
Section 7.3 will expire five (5) years after expiration or termination of this
Agreement.

 

7.4                                 If a Party or Indemnitee intends to claim
indemnification under this Article 7.4, it will promptly notify the indemnifying
Party (the “Indemnitor”) in writing of any claim, demand, action or other
proceeding for which the Indemnitee intends to claim such indemnification, and
the Indemnitor may participate in, and, to the extent the Indemnitor so desires,
assume the defense of such claim, demand, action or proceeding with counsel
mutually satisfactory to the Parties; provided, however, that an Indemnitee will
have the right to retain its own counsel, with the fees and expenses to be paid
by the Indemnitor, if representation of such Indemnitee by the counsel retained
by the Indemnitor would be inappropriate due to actual or potential differing
interests between the Indemnitee and any other Party represented by such counsel
in such proceeding. The obligations of this Article 7.4 will not apply to
amounts paid in settlement of any claim, demand, action or other proceeding if
such settlement is effected without the consent of the Indemnitor, which consent
will not be unreasonably withheld or delayed. The failure to deliver written
notice to the Indemnitor within a reasonable time after the commencement of any
such action, if prejudicial to its ability to defend such action, will relieve
the Indemnitor of any obligation to the Indemnitee under this Article 7.4. The
Indemnitee will reasonably cooperate with the Indemnitor and its legal
representatives in the investigation of any claim, demand, action or other
proceeding covered by this Article 7.4.

 

7.5                                 Notwithstanding anything to the contrary in
Articles 7.1-7.4 above, FPI and GDLS shall each indemnify and hold harmless the
other Party from and against all Liabilities incurred as a result of any claim,
demand, action or other proceeding brought by a Third Party alleging that the
indemnified Party’s use of the other Party’s Background IP or solely-owned
Foreground IF infringes the Third Party’s patent, trademark, copyright, trade
secret, or other proprietary

 

7

--------------------------------------------------------------------------------


 

rights, provided, however, such third party indemnity obligation shalt not apply
if the indemnified Party has substantially or materially modified the other
Party’s Background IP or solely-owned Foreground IP. The process for seeking
indemnification for such IP related claims, demands, actions or other
proceedings shall be as set forth above in Article 7.4.

 

ARTICLE 8  —  Infringement

 

8.1                                 Each Party shall notify the others
immediately of any actual, suspected or anticipated infringement of the IP used
in performance of the Program or any misappropriation of the Confidential
Information of which it becomes aware.

 

8.2                                 The Party owning or Controlling the
potentially infringed IP or misappropriated Confidential Information may in its
absolute discretion determine whether or not to take legal or other action
against any Third Party for an actual or threatened or suspected infringement of
the IP or misappropriation of the Confidential Information, and if the owning or
Controlling Party elects to take legal or other action, such Party:

 

(a)                                  shall bear all costs of the action;

 

(b)                                 shall have sole control over the form and
conduct of such action;

 

(c)                                  may settle, compromise or discontinue the
action as it thinks fit;

 

(d)                                 shall be entitled to any award of costs
and/or damages made in relation to such action; and

 

(e)                                  shall indemnify the other Parties against
any costs or damages for which either of them may become liable as a result of
the proceedings, provided that neither such other Parties has authorized or
contributed to the acts giving rise to the liability.

 

Each other Party will give the owning or Controlling Party, at the owning or
Controlling Party’s expense, all information and assistance reasonably requested
by the owning or Controlling Party to assist it to initiate, litigate, settle or
compromise any proceedings in respect of any such infringement or
misappropriation.

 

8.3                                 Either FPI or GDLS may initiate an action
for enforcement of a Joint IP Right. The Party initiating the action will bear
all costs and control the form and conduct of the action. The other owner of
such Joint IP Right will cooperate in enforcing any Joint IP Right, including,
to the extent necessary to permit an enforcement action to proceed, joining in
such action as a party and will not subvert the initiating Party’s action by
granting the accused entity a license under the asserted Joint IP Rights. The
Party initiating the action may recover all costs from any recovery and the
balance will be shared equally with the other Party.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 9  —  Representations and Warranties

 

9.1                                 Each Party hereby represents and warrants to
the other Parties that it has full authority and power to enter into this
Agreement and to grant the rights, covenants and licenses specified herein, that
it has secured any and all necessary approvals, permits or consents deemed
necessary or advisable for the consummation of the transactions contemplated
hereby, that it is not a party to and will not become a party to any agreement
with another that is inconsistent with this Agreement, and that upon execution
by the Party this Agreement will immediately be a valid and binding obligation
of the Party, enforceable in accordance with its terms.

 

9.2                                 Nothing in this Agreement will be construed
as:

 

(a)                                  a warranty or representation that anything
made, used, sold, or otherwise disposed of pursuant to this Agreement or the JV
Agreement is or will be free from infringement of patents or other intangible
rights of third parties; or

 

(b)                                 except as expressly provided herein, a
requirement that either Party will file any patent application, secure any
patent, or maintain any patent in force; or

 

(c)                                  an obligation on either Party to bring or
prosecute actions or suits against third parties for infringement of any patent;
or

 

(d)                                 an obligation to furnish any Technical Data
except as specifically provided herein; or

 

(e)                                  granting any right to either Party to use
in any way the name of, or any trademark of, the other Party;

 

(f)                                    granting by implication, estoppel, or
otherwise, any license or right under patents, trade secrets, know how,
copyrights, or other intangible rights of either Party other than as expressly
provided herein.

 

9.3                                 EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS ANY WARRANTY, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR. PURPOSE, AND NON-INFRINGEMENT. NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, NEITHER GDLS NOR FPI NOR FDL WILL BE RESPONSIBLE
FOR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR OTHER SIMILAR DAMAGES
(INCLUDING LOST PROFITS) THAT ANY OTHER PARTY MAY INCUR OR EXPERIENCE IN
CONNECTION WITH THIS AGREEMENT, HOWEVER CAUSED AND UNDER WHATEVER THEORY OF
LIABILITY,

 

9

--------------------------------------------------------------------------------


 

EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

ARTICLE 10  —  Restriction on Disclosure

 

10.1                           Each Party acknowledges that the Program
contemplates production of a defense article and that Background IP and
Foreground IP may be subject to applicable Federal export and import
regulations, including but not limited to, the U.S. Arms Export Control Act, as
amended (22 U.S.C. §§ 2751-2799), the International Traffic in Arms Regulations,
as amended (22 C.F.R. Part 120 et seq.), the Export Administration Act, as
amended, (50 U.S.C. §§ 2401-2420), the U.S. Export Administration Regulations,
as amended (15 C.F.R. § 730 et seq.) and the requirements of the National
Industrial Security Program Operating Manual (“NISPOM”). No Party (and its
Affiliates, subcontractors, vendors and suppliers) shall export, disclose,
furnish or otherwise provide any Background IP, Foreground IP or technical
information or services relating to the Program to any foreign person or entity,
whether within the U.S. or abroad, without obtaining in advance (if required)
appropriate U.S. government export authorization.

 

ARTICLE 11  —  Miscellaneous

 

11.1                           This Agreement constitutes the entire
understanding between the Parties with respect to the subject matter hereof and
supersedes and replaces all prior agreements, understandings, writings and
discussions between the Parties relating to said subject matter.

 

11.2                           This Agreement may be amended only by a written
instrument executed by officers of the Parties. The failure of either Party at
any time or times to require performance of any provision thereof will in no
manner affect its rights at a later time to enforce the same. No waiver by
either Party of any condition or term in any one or more instance will be
construed as a further or continuing waiver of such condition or term or any
other condition or term.

 

11.3                           Any delay in or failure of performance by either
Party under this Agreement will not be considered a breach of this Agreement if
and to the extent caused by occurrences beyond the reasonable control of the
Party affected, including but not limited to acts of God; acts, regulations, or
laws of any government; strike, or other considered acts of workers; fires;
floods; explosions; riots; wars; rebellion; and sabotage; and any rime for
performance hereunder will be extended by the actual time of delay caused by
such occurrence.

 

11.4                           All requests and notices required or permitted to
be given to the Parties hereto will be given in writing, will expressly
reference the section(s) of this Agreement to which they pertain, and will be
delivered to the other Party, effective on receipt, at the appropriate address
as set forth below or to such other addresses as may be designated in writing by
the Parties from time to time during the term of this Agreement.

 

10

--------------------------------------------------------------------------------


 

If to FPI:

 

Force Protection Inc.
9801 Highway 78
Ladson, South Carolina 29456
Attn: John F. Wall III
Vice President Legal Affairs

 

If to GDLS:

 

General Dynamics Land Systems Inc.

 

38500 Mound Road
Sterling Heights, Michigan 48310
Attn: J.L. Farina Percy

 

Director Ground Combat Systems (GCS) Contracts

 

If to FDL:

 

Force Dynamics LLC
9801 Highway 78
Ladson, South Carolina 29456
Attn: Raymond W. Pollard,
Chairman of the Board
Cc: Mark C. Roualet
Vice Chairman of the Board

 

11.5                           This Agreement will not be assignable by either
Party without the other Party’s prior written consent which consent will not be
unreasonably withheld, except that a Party may assign this Agreement to its
Affiliate or to a successor in connection with the merger, consolidation, or
sale of all or substantially all of its assets or that portion of its business
pertaining to the subject matter of this Agreement, with prompt written notice
to other Party.

 

11.6                           This Agreement will be governed by and construed
and interpreted in accordance with the laws of the State of Delaware, without
giving effect to conflict of laws.

 

11.7                           Except to the extent necessary under applicable
laws, the parties agree that press releases or other publicity relating to the
substance of the matters contained herein will be made in accordance with the
Paragraph 7.3.1 of the Parties Joint Venture Agreement.

 

11.8                           If any provision(s) of this Agreement are or
become invalid, or are ruled illegal by any court of competent jurisdiction, or
are deemed unenforceable under then current applicable law from time to time in
effect during the term hereof, it is the intention of the parties that the
remainder of this Agreement will not be affected thereby. It is further the
intention of the Parties that in lieu of each such provision

 

11

--------------------------------------------------------------------------------


 

which is invalid, illegal, or unenforceable, there be substituted or added as
part of this Agreement, a provision which will be as similar as possible in
economic and business objectives as intended by the parties to such invalid,
illegal, or unenforceable provision, but which will be valid, legal, and
enforceable.

 

11.9                           Each Party agrees that after the delivery of this
Agreement it will execute such further documents and do such further acts and
things as the other Party may reasonably request in order to carry out the terms
of this Agreement.

 

11.10                     The article numbers and article headings contained
herein are for reference purposes only and will not in any way affect the
meaning of this Agreement.

 

12

--------------------------------------------------------------------------------


 

This Agreement may be executed in any number of counterparts, each of which will
be an original, but all of which together will contribute one instrument.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement, in triplicate
originals, to be executed by their respective and duly authorized officers on
the dates written below.

 

 

Force Protection Inc.

 

General Dynamics Land Systems Inc.

 

 

 

 

 

 

By:

  /s/ D.T Walsh

 

By:

/s/ J.L. Farina Percy

 

(signature)

 

 

(signature)

NAME: D.T. Walsh

 

NAME: J.L. Farina Percy

TITLE: Vice President Program Management

TITLE: Director GDLS Contracts

 

 

 

Date:

2 April 2007

 

Date:

3 April 2007

 

 

 

 

 

 

Force Dynamics LLC

 

 

 

 

 

 

 

 

By:

/s/ R.W. Pollard

 

 

 

(signature)

 

 

NAME: R.W. Pollard

 

 

TITLE: Chairman of the Board

 

 

 

 

 

Date:

2 April 2007

 

 

 

13

--------------------------------------------------------------------------------